Citation Nr: 1037088	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected lymphedema of the right 
lower extremity.  

2.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected lymphedema of the left 
lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2003 to October 
2004, during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), 
which granted service connection for lymphedema of the bilateral 
lower extremities, and assigned a noncompensable, effective 
October 5, 2004.  The Veteran disagreed with his ratings and 
subsequently perfected an appeal.   

The Board notes that in a May 2007 rating decision, the RO 
granted an increased initial rating of 10 percent disabling each 
for lymphedema of the right and left lower extremities, effective 
October 5, 2004.  Although the RO granted increased initial 
ratings, 10 percent disabling ratings are less than the maximum 
available rating; thus, the issues of entitlement to increased 
initial ratings in excess of 10 percent disabling for service-
connected lymphedema of the right and left lower extremities 
remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Hence, the issues are as captioned above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks increased initial ratings in excess of 10 
percent disabling for his service-connected lymphedema of the 
right and left lower extremities disabilities.  Review of the 
record reveals that further development is needed before deciding 
the merits of the claims.  

Review of the record reveals that the Veteran last underwent a VA 
examination regarding his lymphedema of the right and left lower 
extremities disabilities in October 2007, and the record contains 
subsequent statements from the Veteran to the effect that his 
disabilities have worsened.  See November 2008 "Statement of the 
Accredited Representative in Appealed Case," VA Form 646.  Thus, 
the Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the Veteran's 
service-connected lymphedema of the right and left lower 
extremities disabilities.  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order to 
conduct a complete evaluation of the veteran's claims.  38 C.F.R. 
§ 4.2 (2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2009).

Further, during the pendency of this appeal, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims 
(Court) held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered in 
readjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

 1. The Veteran should be provided a VA 
examination  to determine the nature, 
extent, and severity of his service-
connected lymphedema of the right and left 
lower extremities disabilities.  

The examiner should note all 
symptomatology and manifestations of the 
service-connected lymphedema of the right 
and left lower extremities disabilities.  

The examiner should also specifically 
address: (a) whether there is persistent 
edema, incompletely relieved by elevation 
of extremity, with or without beginning 
stasis pigmentation or eczema; (b) whether 
there is persistent edema and statsis 
pigmentation or eczema, with or without 
intermittent ulceration; (c) whether there 
is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, 
and persistent ulceration; and (d) whether 
there is massive broad-like edema with 
constant pain at rest.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2009).

The examiner should also discuss the 
effects of the service-connected 
lymphedema of the right and left lower 
extremities disabilities on the Veteran's 
employment and activities of daily living, 
if any.

The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examinations.  All findings, and the 
reasons and bases therefore, should be set 
forth in sufficient detail.   

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's increased initial rating 
claims, taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered, 
including consideration of Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand are to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
not attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


